DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:
In claim 2, the limitation states “A device for according to claim 1” when it should be “The device according to claim 1”.
For claims 2-14 and 16, use the phrase “The device according to [the parent claim]” rather than the phrase “A device according to [the parent claim]”.
For claims 1-15, “wherein” should replace the phrase “characterized in that”.
For claims 1, 9, and 15, “the” or “said” should replace the word “which” when the word which refers to a noun, such as “which stripe” or “which tube”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2156735) in view of Cassou-947 (EP 0562947) (English machine translation).
Regarding claim 1, Zech discloses a device (Summary) for preserving a predetermined dose of liquid-based substance (Summary, “biological specimen”) comprising a tube (paragraph [0007] “tubular”) of weldable plastic material (paragraph [0063]) extending between a first end (Fig. 7, element 2a; or paragraph [0059]) and a second end (Fig. 7, element 2b; or paragraph 
Zech does not disclose that the differentiating border stripe and the external surface of the tube outside the differentiating border stripe are both visible from all circumferential directions when the tube is in the state of use.

    PNG
    media_image1.png
    249
    933
    media_image1.png
    Greyscale

Annotated Zech, Fig. 6


    PNG
    media_image2.png
    210
    644
    media_image2.png
    Greyscale

Annotated Zech, Fig. 7

Cassou-947 discloses that the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) and the external surface of the tube (Figs. 1A or 2, element 1; or paragraph [0014]) outside the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) are both visible from all circumferential directions when the tube is in the state of use (Figs. 2-4, inherent that the device would be capable of being seen from all sides).

    PNG
    media_image3.png
    218
    1285
    media_image3.png
    Greyscale

Cassou-947, Fig. 2
	In the analogous art of heat-sealable cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the differentiating border stripe of Zech with the differentiating border stripe of Cassou-947 in order to be able to identify the tube easily without excessive handling that would otherwise heat the sample outside of the cryogenic environment.

	In addition, concerning the limitation about the “circular cross-section”, absent unexpected results, changes in the shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
Regarding claim 4, Zech discloses the differentiating border stripe (Fig. 6, element 2c “marker”; or paragraph [0059]) and the tube (paragraph [0007] “tubular”) in the initial state (paragraph [0059], “a storing instrument 1” before insertion of sample).
	Zech does not explicitly disclose that the differentiating border is annular when the tube is in the initial state.
	Cassou-947 discloses that the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) is annular (Figs. 3-4, it is inherent from the drawing that the cross-section of the device is annular) when the tube (Figs. 1A or 2, element 1; or paragraph [0014]) is in the initial state (Fig. 1A; or paragraph [0013]).
In the analogous art of heat-sealable cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the tube of Zech with the annular initial state and differentiating border stripe of Cassou-947 in order to be able to identify the tube easily without excessive handling that would otherwise heat the tube outside of the cryogenic environment.
Regarding claim 5, Zech discloses that the differentiating border stripe (Fig. 6, element 2c “marker”; or paragraph [0059]) extends between a first end (annotated Fig. 6, element 2c “marker”; or paragraph [0059]) oriented towards the first end of the tube (Figs. 6 and 7, element 2a; or paragraph [0059]) and a second end (annotated Fig. 6, element 2c “marker”; or paragraph 
Regarding claim 6, Zech discloses the tube (paragraph [0007] “tubular”) in its initial state (paragraph [0059], “a storing instrument 1” before insertion of sample), the first end of the differentiating border stripe (annotated Fig. 6, element 2c “marker”; or paragraph [0059]), and the first end of the tube (Figs. 6 and 7, element 2a; or paragraph [0059]).
Zech does not disclose the distance between the first end of the differentiating border stripe and the first end of the tube is comprised between 0.1 mm and 4 mm. However, absent unexpected results, changes in size or proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
Regarding claim 7, Zech discloses the tube (paragraph [0007] “tubular”) in the initial state (paragraph [0059], “a storing instrument 1” before insertion of sample), and the first end (annotated Fig. 6, element 2c “marker”; or paragraph [0059]) and the second end of the differentiating border stripe (annotated Fig. 6, element 2c “marker”; or paragraph [0059]).
	Zech does not disclose that when the tube is in the initial state, the distance between the first end and the second end of the differentiating border stripe is comprised between 2 mm and 20 mm. However, absent unexpected results, changes in size or proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
claim 8, Zech discloses the tube (paragraph [0059]) in the initial state (paragraph [0059], “a storing instrument 1” before insertion of sample), the first end of the tube (Fig. 7, element 2a; or paragraph [0059]), and the second end of the differentiating border stripe (annotated Fig. 6, element 2c “marker”; or paragraph [0059]).
Zech does not disclose that when the tube is in the initial state, the distance between the first end of the tube and the second end of the differentiating border stripe is comprised between 6 mm and 9 mm. However, absent unexpected results, changes in size or proportion would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).
Regarding claim 15, Zech discloses a device for preserving a predetermined dose of liquid-based substance (summary, “biological specimen”); each device comprising a tube (paragraph [0007] “tubular”) of weldable plastic material (paragraph [0063]) extending between a first end (Fig. 7, element 2a; or paragraph [0059]) and a second end (Fig. 7, element 2b; or paragraph [0059]), which tube (paragraph [0007] “tubular”) comprises a receiving section (annotated Fig. 7; or paragraph [0059]) provided to contain said predetermined dose of liquid-based substance (summary, “biological specimen”) and an obturating section (annotated Fig. 7, labelled element 2; or paragraph [0059]) provided to obturate the tube (paragraph [0059], “sealed ends”) after the receiving section (annotated Fig. 7; or paragraph [0059]) has been filled with said predetermined dose of liquid-based substance (summary, “biological specimen”), which obturating section (annotated Fig. 7, labelled element 2; or paragraph [0059]) extends between the first end (Fig. 7, element 2a; or paragraph [0059]) of the tube (paragraph [0007] “tubular”) and the receiving section (annotated Fig. 7; or paragraph [0059]), which tube (paragraph [0007] “tubular”) has: an initial state (paragraph [0059], “a storing instrument 1” before insertion of sample) in which the receiving section (annotated Fig. 7; or paragraph [0059]) and the obturating 
Zech does not disclose: 
that the differentiating border stripe and the external surface of the tube outside the differentiating border stripe are both visible from all circumferential directions when the tube is in the state of use;
Zech’s preferred embodiment (paragraph [0059] with “marker”) does not disclose:
a second device not being characterized in that the tube comprises a differentiating border over at least part of the obturating section giving the external surface of the tube a different visual appearance from the visual appearance of the external surface of the tube outside the differentiating border, which differentiating border is configured to be visible from the first end when the tube is in the state of use.
As to 1), Cassou-947 discloses that the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) and the external surface of the tube (paragraph [0012]) outside the differentiating border stripe (Fig. 2, element 3 or paragraphs [0011] and [0016]-[0018]) are both visible from all circumferential directions (Figs. 3-4) when the tube is in the state of use (Fig. 2).
	In the analogous art of heat-sealable cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the differentiating border of Zech with the differentiating border of Cassou-947 in order to be able to identify the tube easily without excessive handling that would otherwise heat the sample outside of the cryogenic environment.
Also, concerning the limitations “initial state” and “state of use” the intended use of a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	In addition, concerning the limitation about the “circular cross-section”, absent unexpected results, changes in the shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
not being characterized in that the tube (paragraph [0007] “tubular”) comprises a differentiating border (paragraph [0059], no marker less preferred embodiment) over at least part of the obturating section (annotated Fig. 7, labelled element 2; or paragraph [0059]) giving the external surface of the tube (paragraph [0007] “tubular”) a different visual appearance of the external surface of the tube outside the differentiating border (paragraph [0059], no marker less preferred embodiment), which differentiating border (paragraph [0059], no marker less preferred embodiment) is configured to be visible from the first end (paragraph [0059], Fig. 7, element 2a) when the tube (paragraph [0007] “tubular”) is in the state of use (paragraph [0059] “heat-sealed”).
Regarding the limitation “a first of the plurality of devices” and “a second of the plurality of devices”, absent unexpected results, duplication of the respective first and second parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding claim 16, Zech discloses the differentiating border stripe (annotated Fig. 6, element 2c “marker”; or paragraph [0059]) and the external surface (Fig. 6, where element 2 is pointing; or paragraph [0059]) of the tube (paragraph [0007] “tubular”) outside the differentiating border stripe (annotated Fig. 6, element 2c “marker”; or paragraph [0059]) are both visible (Fig. 6; or paragraph [0059]).
	Zech does not disclose the differentiating border stripe being configured such that the differentiating border stripe and the external surface of the tube outside the differentiating border stripe are both visible from an axial direction looking toward the first end of the tube when the tube is in the state of use.

In the analogous art of heat-sealable cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the tube of Zech with the state of use and differentiating border stripe of Cassou-947 in order to be able to identify the tube easily without excessive handling that would otherwise heat the sample outside of the cryogenic environment.


    PNG
    media_image4.png
    532
    580
    media_image4.png
    Greyscale

Cassou-947, Fig. 4
Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2156735) in view of Cassou-947 (EP 0562947) (English machine translation), as applied to claim 1, further in view of Lecointe (FR 2846128).
Regarding claim 2, Zech does not explicitly disclose that the differentiating border stripe is present at least over the transition zone.
Lecointe discloses that the differentiating border stripe (Figs. 4-5, element 3; or paragraph [0008]) is present at least over the transition zone (Fig. 4, element 37; or paragraphs [0008]-[0009]).
In the analogous art of straws for cryogenic preservation of biological materials, it would have been obvious to one skilled in the art before the effective filing date to modify the tube of modified Zech with the transition zone and differentiating border stripe of Lecointe in order to rapidly identify the tube by color (Lecointe, paragraph [0009], lines 207-210) or identify the tube with characters printed in ink or engraved with a laser (Lecointe, paragraph [0007], lines 112-115).
	Regarding claim 3, Zech does not explicitly disclose that the differentiating border stripe is present at least over part of the receiving section neighboring the obturating section.
Lecointe discloses that the differentiating border stripe (Figs. 4-5, element 3; or paragraph [0008]) is present at least over part of the receiving section (Figs. 4-5, element 1’s central body without welds) neighboring the obturating section (paragraph [0004], Fig. 5, elements 41-42). 
In the analogous art of straws for cryogenic preservation of biological materials, it would have been obvious to one skilled in the art before the effective filing date to modify the tube of modified Zech with the receiving zone, obturating section, and differentiating border stripe of 
Regarding claim 9, Zech discloses the tube (paragraph [0007] “tubular”) and the differentiating border stripe (annotated Fig. 6, element 2c “marker”; or paragraph [0059]).
Zech does not disclose that the visual appearance given to the external surface of the tube by the differentiating border stripe is a uniform color, while the visual appearance of the external surface of the tube outside the differentiating border stripe is the color of the material of the tube, which is uniform.
Lecointe discloses that the visual appearance (paragraph [0008], lines 189-192 “colored”) given to the external surface of the tube (paragraph [0008], lines 189-192 “tube”) by the differentiating border stripe is a uniform color (paragraph [0008], lines 189-192 and paragraph [0009], lines 207-216 “the color of the outer tube”), while the visual appearance (paragraph [0008], lines 189-192 “non-colored”) of the external surface of the tube (paragraph [0008], lines 189-192 “tube”) outside the differentiating border stripe (Figs. 4-5, element 3; or paragraph [0008]) is the color (paragraph [0008], lines 189-192 “non-colored”) of the material of the tube, which is uniform (paragraph [0008], “non-colored” or “transparent”).
It is implicit that a tube would have “a visual appearance given to the external surface of the tube”, even if that visual appearance were transparent.
In the analogous art of straws for cryogenic preservation of biological materials, it would have been obvious to one skilled in the art before the effective filing date to modify the tube of modified Zech with the uniform color of the differentiating border stripe and the uniform color of the external surface of the tube of Lecointe in order to rapidly identify the tube by color .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2156735) in view of Cassou-947 (EP 0562947) (English machine translation) as applied to claim 1, further in view of Gilligan (WO 2014/063052).
	Regarding claim 10, Zech discloses the differentiating border stripe (annotated Fig. 6, element 2c “marker”; or paragraph [0059]).
Zech does not disclose that the differentiating border stripe is formed by an external coating of the tube.
Gilligan discloses that the differentiating border stripe is formed by an external coating of the tube (pages 30-31, “Methods of Laser Printing on Metallic Surface”).
In the analogous art of labelling cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the differentiating border stripe of Zech with the coating of Gilligan in order to have reduced printing times and improved resolution if the coating should be used as a label with symbols, letters, ID barcodes, or 2D barcodes (Gilligan, pages 30-31, “Methods of Laser Printing on Metallic Surface”).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2156735) in view of Cassou-947 (EP 0562947) (English machine translation), as applied to claim 1, in view of Cassou-880 (US 5,190,880).
claim 11, Zech discloses the tube (paragraph [0007], “tubular”), the welded constriction (paragraph [0062], col. 16, lines 40-55), and the transition zone (annotated Fig. 7; or paragraph [0059]).
Arguably, Zech discloses that the welded constriction (paragraph [0062], col. 16, lines 40-55) is flat (Fig. 7) and extends from the first end (Fig. 7, element 2a; or paragraph [0059]) of the tube (paragraph [0007], “tubular”) to the transition zone (annotated Fig. 7; or paragraph [0059]).
Cassou-880 discloses that the welded constriction is flat (Fig. 7A and Fig. 7B; or col. 6, lines 47-51) and extends from the first end of the tube to the transition zone (Fig. 7A and Fig. 7B; or col. 6, lines 47-51).
	In the analogous art of cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the tube and the transition zone of modified Zech with the flat welded constriction that extends from the first end of the tube to the transition zone of Cassou-880 in order to enable sealing to be carried out simply and in a way that can easily be automated, without any risk of damaging the contents (Cassou-880, col. 3, line 64 to col. 4, line 5).	
Regarding claim 12, Zech discloses the tube (paragraph [0007], “tubular”), the welded constriction (col. 16, lines 40-55), and the transition zone (annotated Fig. 7).
Zech does not disclose that the welded constriction is flat and extends from the transition zone to a nipple extending between the welded constriction and the first end of the tube.
Cassou-880 discloses that the welded constriction is flat (Fig. 6A and Fig. 6B; or col. 6, lines 43-46) and extends from the transition zone to a nipple (Fig. 6A and Fig. 6B; or col. 6, lines 
In the analogous art of cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the tube and the transition zone of modified Zech with the flat welded constriction that extends from the transition zone to a nipple extending between the welded constriction and the first end of the tube of Cassou-880 in order to enable sealing to be carried out simply and in a way that can easily be automated, without any risk of damaging the contents (Cassou-880, col. 3, line 64 to col. 4, line 5).	
Regarding claim 13, Zech discloses that the device forms a straw (paragraph [0007]), comprising the tube (paragraph [0007], “tubular”).
 Zech does not disclose that the device comprises, in addition to the tube, a stopper disposed closer to the second end of the tube than to the first end of the tube in the initial state.
Cassou-880 discloses that the device comprises, in addition to the tube, a stopper (Fig. 1, element 2; col. 4, lines 49-51) disposed closer to the second end of the tube (Fig. 1, element 11; col. 4, lines 49-51) than to the first end of the tube in the initial state (Fig. 1).
In the analogous art of cryogenic straws, it would have been obvious to one skilled in the art before the effective filing date to modify the tube and the transition zone of modified Zech with the stopper of Cassou-880 in order to increase reliability in cryogenic preservation (Cassou-880, col. 2, lines 19-21).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zech (EP 2156735) in view of Cassou-947 (EP 0562947) (English machine translation), as applied to claim 1, further in view of Ehrsam (US 2010/0107560).
claim 14, Zech discloses that the device forms a preservation tube (abstract, “tubular protection member”).
Zech does not disclose that the device has, in the initial state, a glove finger shape of which the first end is open in the initial state and of which the second end is closed in the initial state.
Ehrsam discloses that the device has, in the initial state, a glove finger shape (Fig. 3; or paragraph [0037]-[0039]) of which the first end is open in the initial state (Fig. 3, element 8; or paragraph [0037]) and of which the second end is closed in the initial state (Fig. 3, element 5; or paragraph [0042]).
In the analogous art of packaging tubes for biological substances at low temperature, it would have been obvious to one skilled in the art before the effective filing date to modify the shape of the preservation tube of modified Zech with the glove finger shape of Ehrsam in order to easily crush the annular end portion and have a receiving portion for the volume of a biological substance (Ehrsam, abstract).
In addition the limitation “having in the initial state a glove finger shape”, absent unexpected results, changes in the shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saint-Ramon (US 7,056,727) – This invention references the original patent “French straw”, above, and includes a stopper with a white or color-coded sheath, color-coded gel powder, or a color-coded core.

Response to Arguments
Applicant’s arguments filed on September 30, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.
	
As described in the Interview Summary, Zech’s (EP 2156735) ambiguous marker was discussed during the interview. The current interpretation from the Examiner’s standpoint is that Zech’s marker “2c” does mark the tube in some way, despite arguments from the Applicant that the most logical interpretation of the dashed line in the drawing would indicate something hidden from view. In fact, Zech’s drawing of marker “2c” appears to include a marked space in Fig. 6 on the left-hand side of the invention, which is tubular in nature. Although only the side of the invention is seen in Fig. 6, the Examiner personally believes that the drawings of Zech’s marker is intended to convey the encompassment of the entire circumference of the tube. However, since Zech’s marker is ambiguously stated, further evidence is needed in the form of Cassou-947 (EP 0562947). Regarding the differentiating border stripe and its visibility from any circumferential direction, an axial direction, and any oblique direction, the current rejection using Zech and Cassou-947 satisfies these claim limitations.
	Lecointe (FR 2846128) discloses longitudinal markings in Fig. 5, however, an axial direction of Lecointe’s invention is also shown in Fig. 6 which shows the colored intermediate zone 37 that would be visible from the axial direction (Lecointe, specification, lines 207-216) 
The Applicant later states in the Remarks that “the above-quoted language in claim 1 would encompass an annular stripe (as recited in dependent claim 4), but the stripe of claim 1 need not form a complete ring without gaps”. It could be argued that the longitudinal stripes are forming an annular stripe with several gaps, as the several longitudinal stripes are arranged on the outside of the cylindrical tube. However, noting that this is probably not a commonplace interpretation of an “annular stripe” under broadest reasonable interpretation, the Examiner has included an annular differentiating border stripe from Cassou-947.
Examiner also notes that the Gilligan reference (WO 2014/063052) also does not need to form a complete annular ring (Gilligan, pg. 4, “[t]he limited printing area (12) may extend about [sic] between about 1/5 the circumference of the straw and about 4/15 the circumference of the straw”). An annulus or ring, in the opinion of the Examiner, would include no gaps; however, this is not how the Applicant has defined the annulus limitation; Applicant is cautioned that Gilligan may also be applicable prior art to the annulus limitation as currently defined if Cassou-947 is deemed not to for future rejections, as the limited printing area forms a partial ring shape that has a gap around the circumference of the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799